*76S. A. HARVEY VS MRS. W. C. NOLAN & al.



No. 8105.
By CHARLES F. CLAIBORNE, JUDGE.
I owe it to the able District Judge and to our learned associate to give my reasons for differing from them in opinion in this case and concurring with the organ of this Court.
The instrument sued on is undoubtedly, upon its face, an option. But the defendants say that it was intended only as a power of attorney, and was nub in that form for reasons which it is not necessary to state. The plaintiff denies this. Wiom is it our duty to believe? The written instrument must incline the scales in favor of plaintiff. The intention of the parties and their risita and obligations must be found in that instrument. It is good and universal law that parol evidence shall not be admitted to contradict what is contained in an act. C. C. 2276. It is unassailable except for error or fraud. The defendants, through Mr. Ulysses Marinoni do not plead error, nor surprise, nor that he did not know what he was signing, nor that he thought that he was signing a procuration. He took an active part in the confection and writing of the instrument. His is not a simple, untutored, unsophisticated mind. He is a lawyer of learning and experience. His only defense is that the document does not contain his intentions nor those of the plaintiff. The burden of proof is upon him. The plaintiff answers that it contains the intentions of both parties. There is no other evidence in the case except the instrument itself. Defendant does not charge fraud in obtaining his signature; but if he does, he fails to prove it by the record. If Harvey had found a purchaser for only $1900 and the act of sale had been passed for that price, Marinoni might have refused to pay Harvey any commission, on the ground that he was merely carrying out the terms of the option *77and that Harvey was not acting a3 his agent. This Court cannot put such a construction upon this instrument which would enable either party, as his interests might dictate, to treat it as an option or as a procuration. The rights of the parties were transfixed by the instrument, and upon its unambiguous terms they must be judged. There is nothing in the law which prevents a real estate agent from reporting to the form of an "option" rather than that of a "procuration", for the purpose of effecting a sale for the owner. Indeed it is not an uncommon practice. There may be more money in it for the agent if he procures a larger price than the option,and a greater incentive for his exertions. He may even obtain this option after he has secured a purchaser. It is only where he has acted as agent and obtained a purchaser prior to the option that his action would be contrary to good morals and to law if he obtained an option for a less price than the one he had previously secured from his purchaser.
Defendant understood that an allegation of that kind was an essential foundation of bis defense. In his answer he alleges:
"That thereafter (after plaintiff had found a purchaser) and without disclosing to respondents this fact, and denying that he had found a purchaser, he thereupon fradulently obtained respondent's signature to the document sued upon".
No evidence supports that allegation.
It is proven, on the contrary, that although the relations of Marinoni and Harvey; as principal and agent, began prior to November 24th, when the option was signad, it was only on December 6th, that Harvey obtained the consent of the purchaser to buy the lots for $2500. There was nothing in the law which prevented Harvey, agent, from buying fresa Marinoni, principal, or from obtaining from him an option, unless, as *78we have said before, he had already secured the purchaser . on the date of the option. The evidence is to the contrary. I think therefore that the option was good and valid, and that the defendant must pay the profit he has .made in the sale. Doriocourt vs Lacroix, 29 A. 286.